         Case 1:11-cr-00632-RMB Document 63 Filed 06/13/20 Page 1 of 1


                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York


                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  June 13, 2020


BY ECF & ELECTRONIC MAIL
Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Ilya Magid, S4 11 Cr. 632 (RMB)

Dear Judge Berman:

       The Government writes to respectfully request that the docket and docket entries in the
above-referenced case be unsealed. Counsel for defendant has informed the Government that he
opposes this request. The Government, however, cannot identify a reason for continuing to seal
the docket in perpetuity.


                                                  Respectfully submitted,

                                                  PREET BHARARA
                                                  United States Attorney

                                           By:    /s__________________________
                                                  Abigail S. Kurland / Samson Enzer
                                                  Assistant United States Attorneys
                                                  (212) 637-2955 / -2342


Cc: Gordon Mehler, Esq. (counsel for the defendant)
